Title: To James Madison from Robert G. Scott, 23 November 1813
From: Scott, Robert G.
To: Madison, James


        
          Sir
          Williamsburg November 23th. 1813
        
        I shall run the risk of being called an intruder in addressing myself in this way, a young man as I am, to the Cheif Magistrate of this, nation; but I hope when my motives are known they will be a sufficient apology for this liberty. I have ever felt a lively sensibility in whatever concerns the well being of those who now administer our government, & whatever may shake that unbounded confidence which an immense majority of our

countrymen place in them, awakenes my attention. On the present occasion an occurence has taken place at Norfolk, which while it is used by the faction termed Federalists against the Goverment, has created a serious alarm in many of your personal as well as political friends.
        Sometime during the month of October or perhaps in the early part of the present month, a regiment of militia commanded by Colonel Mason & stationed at Norfolk were discharged, with their pay due them for a greater proportion if not for the whole of the six months they had served. I have seen many of these poor fellows who were principally from Loudon & Berkeley counties passing through this place asking for bread or any other assistance which could be given them by the Citizens as charity; many of these persons were respectable farmers & a large majority of them Volunteers; I heard many of them declare that they had volunteered once but it should be the last time. I have been credibly informed Colonel Mason should say, the Pay master at the time of the discharge of these men might have drawn on the Banks for more than the amount of their pay. It requires no comment from me to shew you how an event like this will operate; neither is it proper or necessary for me to say, that this matter ought to be examined into by a proper tribunal; I had only set out with a desire to state to you these facts in as clear & intelligible a manner as possible.
        We have understood in this part of the country the Government were in want of Officers for the marine or Barge force authorized by an act of Congress passed at the last Session; if they do, I do not believe, they could obtain a man better suited in every way to command a squadron & holding a captain’s commission therein, than Captain Samuel Travis commander of the late Revenue Cutter Surveyor of Baltimore. As a man of courage & activity & zeal there is none his superior; & his cast of character is peculiarly suited to a partizan warfare of that sort; he has too been one of the most sincere undeviating & warm friends of the present Administration. He has property of his own lying immediately on James River & pretty low down. If the Goverment think him worthy of a commission of the kind mentioned, I do not think the service will ever be disgraced by confering it on him. With great personal esteem & regard I am Sir your Obedient Servant
        
          Robert, G, Scott
        
      